Citation Nr: 1545781	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to September 16, 1994, for the award of service connection for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1967 to May 1969.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Lincoln, Nebraska, Regional Office which, in pertinent part, granted service connection for CAD and effectuated the award as of September 16, 1994.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.  
 
2.  Ischemic heart disease/CAD was initially diagnosed in February 1986.  

3.  The Veteran submitted a June 1994 Veteran's Application for Compensation or Pension (VA Form 21-526) requesting service connection for CAD.  The Veteran's claim was received by the Milwaukee, Wisconsin, Regional Office (RO) on September 16, 1994.  

4.  No formal claim, informal claim, or other communication requesting service connection for CAD was received by VA prior to September 16, 1994.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to September 16, 1994, for the 

award of service connection for CAD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400, 3.816 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has issued several VCAA notices to the Veteran including a January 2010 notice which informed him of the evidence generally needed to support a claim for service connection and the assignment of an effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  Moreover, as this appeal arises in part from the Veteran's disagreement with the initial effective date following the grant of service connection for CAD, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream elements that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Earlier Effective Date for the Award of Service Connection for CAD

The Veteran asserts that the award of service connection for CAD should be effectuated as of 1987 as he was initially diagnosed with CAD in February 1986 and subsequently filed his initial claim for service connection in 1987.  He contends that his claim was lost by VA at some point after he submitted it.  

The Veteran's service treatment records make no reference to CAD.  The Veteran's service personnel records reflect that he served with the Army from September 1967 to May 1969.  He was stationed in Republic of Vietnam during active service.  Therefore, he is presumed to have been exposed to herbicides.  

Clinical documentation from St. Joseph's Hospital/Marshfield Clinic dated in February 1986 indicates that the Veteran was initially diagnosed with arteriosclerotic heart disease (CAD), peripheral vascular disease, and hypercholesterolemia in February 1986.  

The Veteran submitted a June 1994 Veteran's Application for Compensation or Pension (VA Form 21-526) requesting service connection for CAD.  In an attached written statement, the Veteran clarified that "the CAD resulted in numerous surgeries beginning in February 1986."  

In December 1994, the RO denied service connection for CAD.  The Veteran was informed in writing of the adverse decision and his appellate rights in December 1994.  He did not submit a notice of disagreement (NOD) with the decision.  

In October 1996, the Veteran sought to reopen his claim of entitlement to service connection for CAD.  In March 1997, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for CAD.  The Veteran was informed in writing of the adverse decision and his appellate rights in March 1997.  He did not submit a NOD with the decision.  

In September 1997, the Veteran again sought to reopen his claim of entitlement to service connection for CAD.  In April 2003, the RO tacitly determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for CAD and denied the claim on the merits.  He was informed in writing of the adverse decision and his appellate rights in April 2003.  In April 2004, the Veteran submitted a NOD with the denial of service connection for CAD.  He clarified that he had been initially diagnosed with CAD in 1986.  In June 2005, the RO issued a statement of the case (SOC) to the Veteran.  The Veteran did not subsequently submit a substantive appeal from the denial of service connection for CAD.  

In November 2009, the Veteran submitted a claim of entitlement to ischemic heart disease.  In June 2011, VA, in pertinent part, granted service connection for CAD associated with herbicide exposure and effectuated the award as of September 16, 1994, the date of receipt of the Veteran's original claim for service connection for CAD.  In August 2011, the Veteran submitted a NOD with the effective date assigned for the award of service connection.  He advanced that "'[t]he decision only looked back under Nehmer to 1994 rather than 1987 when I first filed for [ischemic heart disease]."  

Generally, the effective date for an award of service connection is the day after service separation or the date entitlement arose, whichever is later, if the claim is received within one year of the date of separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  

Where VA compensation benefits are awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  

Special rules for the assignment of effective dates for the award of presumptive service connection based on herbicide exposure have been promulgated pursuant to the holdings in the class-action case of Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); and, Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Specifically, a Nehmer "class member" is a Vietnam veteran who has a "covered herbicide disease."  For a Nehmer class member, the effective date of the award of disability compensation for a "covered herbicide disease" will be the later of the date the claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(C)(2).  

A covered herbicide disease is a disease for which the Secretary of VA established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(C)(1) (2).  Ischemic heart disease to include CAD was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions are applicable to the newly covered diseases, to include ischemic heart disease.  Id.  See also Garza v. Shinseki, 480 Fed. App. 984, 987(Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985, and May 3, 1989, or received by VA between May 3, 1989, and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of receipt of the claim giving rise to the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1) (2).  There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(C)(3) (4).  

The Veteran is a "Nehmer class member" as he is a veteran who served in the Republic of Vietnam and has been diagnosed with CAD, a covered herbicide disease.  His initial claim for service connection for CAD was received many years after service separation on a date between May 3, 1989, and August 31, 2010.  Therefore, the appropriate effective date for the award of service connection for CAD is the later of either the date of receipt of the Veteran's original claim of entitlement to service connection for CAD or the date the disability arose.  

The Veteran asserts that he submitted a claim for service connection for ischemic heart disease to include CAD in 1987 which was subsequently lost by VA.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  The Board observes further that the provisions of 38 C.F.R. § 3.157(b)(1) direct that, once a formal claim for compensation has been allowed or disallowed for the reason that the service-connected disability is not compensable in degree, receipt of certain clinical documentation will be accepted as an informal claim for increased benefits or an informal claim to reopen, and the date of such record will be accepted as the date of receipt of a claim.  As the claim in issue is the Veteran's original claim for service connection, the informal claim provisions of 38 C.F.R. § 3.157 are not for application in this case.  

In reviewing the record, the Board observes that there is no objective evidence that either a formal claim, an informal claim, or other communication that may be considered as seeking service connection for CAD was received by VA from or on the behalf of the Veteran at any time prior to the Veteran's Application for Compensation or Pension (VA Form 21-526) received by VA on September 16, 1994.  Notwithstanding this fact, the Veteran contends that he submitted a 1987 claim for service connection for ischemic heart disease/CAD.  In a December 2010 Report of General Information (VA Form 21-0820), the Veteran was reported as conveying that "[h]is major concerns was the date of claim because he remembers making a claim in 1987."  In an August 2011 written statement, the Veteran indicated that "I first filed for [ischemic heart disease]" in 1987.  In the January 2015 Statement of Accredited Representative in Appealed Case and the September 2015 Appellant's Brief, the accredited representative asserts that the Veteran filed "a VA claim for his heart condition in Illinois" which was subsequently lost.  The Veteran has presented no specific facts as to the filing of the 1987 claim such as the month in 1987 that the claim was filed; to which VA Regional Office the claim was submitted; whether the claim was hand delivered or mailed; and how he learned that his claim for service connection had been lost.  In absence of such specifics and any objective evidence of a 1987 claim, the Board finds that the Veteran's statements as to filing a claim for service connection prior to 1994 to be unpersuasive.  

The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  He separated from active service in May 1969.  He was initially diagnosed with ischemic heart disease/CAD in February 1986.  The Veteran's June 1994 formal claim for service connection for CAD was received by the RO on September 16, 1994.  No prior documentation may be reasonably construed as an informal claim for service connection for ischemic heart disease/CAD.  38 C.F.R. § 3.155.  The Board finds that September 16, 1994, the date on which the Veteran's formal claim for service connection was received by VA, is the appropriate effective date for the award of service connection for CAD.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400, 3.816.  Therefore, an effective date prior September 16, 1994, is not warranted.  

ORDER

An effective date prior to September 16, 1994, for the award of service connection for CAD is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


